DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2021 has been entered.
 				Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-4 and 6-10 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, filed 07/20/2021, with respect to the rejection(s) of claim(s) 1 under USC 103 have been fully considered and are persuasive by amending the claim requiring the coil to be facing the blade in the radial direction.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of West et al. (US Patent 4797602 hereinafter “West”).
Applicant argues that the prior art Nagayama, Shoano and Katsyuoshi do not teach the new amendment specially the blade facing the coil ends at the radial direction.  
Examiner respectfully indicates that West teaches wherein the winding has a coil end part (annotated Fig.1) projecting in the axial direction from the stator core (11), and the blade part (25 see Fig.1) faces the coil end part in a radial direction of the rotor (annotated Fig.1).  Furthermore applicant argues that the Shono, Nagayama, West fail to teach deficiencies of Katsuyoshi of amended claim 1, examiner indicates that new amended claim is being taught by Katsuyoshi (JP2009177944A hereinafter “Katsuyoshi”) in view of Shono et al. (US PG Pub 20190190337 hereinafter “Shono”) in further view of Nagayama et al. (US PG 
Therefore, Katsuyoshi, Shono, Nagayama, and West combination teach the amended claims as recited.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuyoshi (JP2009177944A hereinafter “Katsuyoshi”) in view of Shono et al. (US PG Pub 20190190337 hereinafter . 
Re-claim 1, Katsuyoshi discloses a motor (M) comprising a rotor (3) including: a rotor core (annotated Fig.4) to rotate on a rotary shaft (2); a permanent magnet (G) inserted in a magnet insertion hole (32) formed in the rotor core (see Fig.4); and first and second end plates (71,72) provided on both end faces (3a,3b) of the rotor core respectively in an axial direction (see Fig.4) wherein the first end plate (71) includes a base part (annotated Fig.4) covering one end of the magnet insertion hole (71c), and a blade part (71d) provided on a surface of the base part (Fig.4), the rotor includes a cooling hole (33,34) having an opening (annotated Fig.4, between 71b) diagonally between the blade part of the first end plate (71d of 71) and the rotary shaft (2, any part of the shaft and any part of blade the opening is in between them) and passing through the rotor core (3) and the second end plate (72, open at the bottom of the second plate at 71b)see exploded fig.2).  

    PNG
    media_image1.png
    741
    725
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    367
    866
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    576
    670
    media_image3.png
    Greyscale

Katsuyoshi fails to explicitly teach the opening between the blade part of the first end plate and the rotary shaft. 
However, Shono teaches the opening (22, 14,261) between the blade part (15, 11) of the first end plate (100) and the rotary shaft (annotated Fig.12).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to show the opening disclosed by Katsuyoshi wherein the opening between the blade part of the first end plate and the rotary shaft as shown by Shono to improve efficiency of the cooling of the device (Shono, P [0010]).

    PNG
    media_image4.png
    657
    568
    media_image4.png
    Greyscale
 
	Katsuyoshi as modified fails to explicitly teach during a rotation of the rotor, the blade part generates pressure difference between both ends of the rotor in the axial direction.
	However, Nagayama teaches wherein teach during a rotation of the rotor, the blade part (16b) generates pressure difference (pressure is different, air blows from one end to another, a pressure difference is created at some point at any end of the rotor, or where the other end has no air moving, at middle or next to the shaft) between both ends (annotated Fig.4) of the rotor in the axial direction (annotated Fig.4).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to show blade part and coils disclosed by Katsuyoshi as modified wherein the winding has a coil end part projecting in the axial direction from the stator core, and the blade part faces the coil end part as shown by Nagayama to provide effective cooling for the device and better cooling for the motor (Nagayama, P [0027]).

    PNG
    media_image5.png
    487
    850
    media_image5.png
    Greyscale

Katsuyoshi as modified discloses the motor according to claim 1, further comprising a stator (4) arranged outside the rotor (3) and including a stator core (structure holding winding 4a) and a winding wound (4a) around the stator core.
	Katsuyoshi as modified fails to explicitly teach wherein the winding has a coil end part projecting in the axial direction from the stator core, and the blade part faces the coil end part.
	However, West teaches wherein the winding has a coil end part (annotated Fig.1) projecting in the axial direction from the stator core (11), and the blade part (25 see Fig.1) faces the coil end part in a radial direction of the rotor (annotated Fig.1).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to show blade part and coils disclosed by Katsuyoshi as modified wherein the winding has a coil end part projecting in the axial direction from the stator core, and the blade part faces the coil end part as shown by West to provide effective cooling for the winding and flow air for efficient motor (West, Col.4, L.40-55).


    PNG
    media_image6.png
    649
    443
    media_image6.png
    Greyscale

Re-claim 2, Katsuyoshi as modified discloses the motor according to claim 1, wherein the blade part (71d) is formed integrally (part of) with the first end plate (71).  
Re-claim 3, Katsuyoshi as modified discloses the motor according to claim 1, wherein an outside end part (annotated Fig.3, annotated Fig.4) of the blade part (7a) s situated at a rear of an inside end part of the blade part in a rotation direction of the rotor (annotated Fig.4).  
Re-claim 4, Katsuyoshi as modified discloses the motor according to claim 1, wherein the magnet insertion hole 32) is covered with the first end plate (71) and the second end plate (72).  
Re-claim 6, Katsuyoshi as modified discloses the motor according to claim 5, further comprising
Katsuyoshi fails to explicitly teach a case housing the rotor and the stator, wherein the case has a case opening part outside the coil end part in a radial direction, and the case opening part connects an inside of the case and an outside of the case to each other.  
	West teaches a case (14) housing the rotor (12) and the stator (11), wherein the case has a case opening part (annotated Fig.1) outside the coil end part in a radial direction (see Fig.1, outside part 16 end part), and the case opening part (see Fig.1, hole) connects an inside of the case (14) and an outside of the case (outside of 14) to each other (a hole).
  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to show blade part and coils disclosed by Katsuyoshi as modified wherein a case housing the rotor and the stator, wherein the case has a case opening part outside the coil end part in a radial direction, and the case opening part connects an inside of the case and an outside of the case to each other as shown by West to provide effective cooling for the winding and flow air for efficient motor (West, Col.4, L.40-55).
Re-claim 10, Katsuyoshi as modified discloses blower (fan in Fig.1) comprising the motor according claim 1.
Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuyoshi in view of Shono, in further view of West et al. (US Patent 4797602 hereinafter “West”)
Re-claim 6, Katsuyoshi as modified discloses the motor according to claim 5, further comprising
Katsuyoshi fails to explicitly teach a case housing the rotor and the stator, wherein the case has a case opening part outside the coil end part in a radial direction, and the case opening part connects an inside of the case and an outside of the case to each other.  
	West teaches a case (14) housing the rotor (12) and the stator (11), wherein the case has a case opening part (annotated Fig.1) outside the coil end part in a radial direction (see Fig.1, outside part 16 end part), and the case opening part (see Fig.1, hole) connects an inside of the case (14) and an outside of the case (outside of 14) to each other (a hole).
  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to show blade part and coils disclosed by Katsuyoshi as modified wherein a case housing the rotor and the stator, wherein the case has a case opening part outside the coil end part in a radial direction, and the case opening part connects an inside of the case and an outside of the case to each other as shown by West to provide effective cooling for the winding and flow air for efficient motor (West, Col.4, L.40-55).
Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuyoshi in view of Shono, in further view of Lin (US Patent 6345956 hereinafter “Lin”)
Re-claim 7, Katsuyoshi as modified discloses the motor according to claim 1. 
Katsuyoshi fails to explicitly teach further comprising a disk covering the blade part.  

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify blade part disclosed by Katsuyoshi as modified wherein a disk covering the blade part as suggested by Lin to increase air flow and cooling efficiently providing distributed cooling (Lin, Col.5, L.30-45).
Claim 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuyoshi in view of Shono, in further view of Horii et al. (US PG Pub 20160261158 hereinafter “Horii”).
Re-claim 8, Katsuyoshi as modified discloses the motor according to claim 1 above. 
Katsuyoshi fails to explicitly teach wherein a guide part extending towards the first end plate is formed in an opening part of the cooling hole on a second end plate side.  
	However, Horii teaches wherein a guide part (at 31, annotated Fig.7) extending towards (the thickness extends towards the first end plate) the first end plate (25) is formed in an opening part (where cooling arrows are bending is the opening part) of the cooling hole (annotated Fig.7) on a second end plate side (26).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the guide part disclosed by Katsuyoshi as modified wherein a guide part extending towards the first end plate is formed in an opening part of the cooling hole on a second end plate side as suggested by Horii to form linking cooling channels that provide efficient cooing for the rotor and magnets (Horii, P [0005-0006).
Re-claim 9, Katsuyoshi as modified discloses the motor according to claim 8 above. 
Katsuyoshi fails to teach wherein the guide part is formed integrally with the second end plate. 
	However, Horii teaches the guide part (annotated Fig.7, where 31) is formed integrally with the second end plate (29).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the guide part disclosed by Katsuyoshi as modified wherein the guide part is formed integrally with the second end plate as suggested by Horii to form linking cooling channels that provide efficient cooing for the rotor and magnets (Horii, P [0005-0006).

    PNG
    media_image7.png
    775
    817
    media_image7.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in PTO 892, also case 14199214 search reports 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.